Citation Nr: 1212286	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material has been received to reopen service connection for a lumbar spine disability, including as secondary to a left foot disorder.  

2.  Entitlement to an increased rating in excess of 20 percent for residuals of fractures of 3rd, 4th, and 5th metatarsals of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1991 to July 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the issue of new and material evidence to reopen service connection for a low back disability, the Veteran's claim of service connection was previously denied in prior rating decisions of the RO.  The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the Veteran's claim accordingly.  

The issue of increased rating in excess of 20 percent for residuals of fractures of 3rd, 4th, and 5th metatarsals of the left foot, including any associated disability from left limb length shortening and nerve entrapments of the left foot will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  Reopening of service connection for lumbosacral strain was last denied by the RO in a February 2005 rating action on the basis that service treatment records received subsequent to prior denials of service connection (the last in December 2000) did not provide a basis for a change in the prior denials.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the February 2005 decision denying reopening of service connection for a low back disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the February 2005 decision of the RO that denied service connection for a low back disability is new and material to reopen service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  June 2006 and April 2007 letters to the Veteran provided notice in accordance with Kent, explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing, and also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded a VA medical examination in connection with the claim, most recently in April 2009.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinion obtained is adequate for the purposes of determining if new and material evidence has not been received, but, as will be detailed in the remand section of this decision, it is not sufficient to adjudicate all of the Veteran's contentions de novo.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Reopening Service Connection for a Low Back Disability

Service connection for a low back disability was first denied by the RO in a January 1995 rating decision on the basis that, while there was evidence of an injury of the low back during service, there was no current demonstration of a back disability.  The evidence showed that, while the Veteran had sustained an injury, with lumbar spasm, in a fall in a shower while on active duty, treatment records showed that this was a temporary disordered and had resolved without residual disability.  

Reopening of service connection was again denied in a July 1998 rating decision and again in a December 2000 rating decision, on the basis that new and material evidence had not been received to reopen the previously denied claim.  In a December 2000 rating decision, the RO found that new and material evidence, demonstration of lumbosacral strain, had been submitted, but that there was no evidence showing that this disability was incurred in or aggravated by service.   

In a February 2005 decision, reopening of service connection for lumbosacral strain was again denied.  The RO in February 2005 found that the additional STRs did not address a low back disability, so did not provide a basis for a change in the previous denials.  Evidence of record at the time of the February 2005 RO decision that last denied service connection for lumbosacral strain included the Veteran's STRs that showed that he had fallen in the shower during service in 1994 and had muscle spasm in the lumbosacral area.  On examination for separation from service the Veteran reported having or having had recurrent back pain from this injury, stating that it now felt better, but still hurt at times.  On examination at separation, clinical evaluation of the spine was normal.  Records of treatment subsequent to service show that the Veteran received private treatment for an episode of low back muscle spasm in December 1997 when he bent down to pick up a garment, and by VA in May 2000 when he developed low back pain while on his job as a mail carrier.  As the Veteran did not appeal the February 2005 decision denial of reopening, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2006, the Veteran filed a claim to reopen service connection for a low back disorder.  In such cases where there is a prior final denial of service connection for a disability, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis, including denial of reopening, is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The additional evidence received since the prior final 2005 rating decision includes the Veteran's contention that his low back disability is caused or aggravated by his service-connected left foot disability.  In support of this contention, a statement has been provided from the Veteran's private chiropractor who indicated that he has been treating the Veteran since August 2008 "for lower back pain" and that he believed that the "lower back condition is an indirect result of left foot surgery while on active duty."  In follow-up statements, received in February 2011 and November 2011, this private chiropractor opined that the Veteran's low back disability was related to the 1994 in-service injury.  

The additional evidence received since the prior final 2005 rating decision includes an April 2009 VA examination report, in which the VA examiner opined that the Veteran's low back disability, now diagnosed as minimal grade one retrolisthesis of L4 and L5 and L5 on S1, and mild degenerative disc disease at L3/L4 and L4/L5, was not caused  by or a result of the 1994 injury.  The VA examiner wrote that more likely common etiologies of low back disability were age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices, and post-service occupation.  The VA examiner did not elaborate regarding which of these common etiologies were specifically applicable to the Veteran.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Id.  The statements made by the Veteran's chiropractor are both new and material such that the claim is reopened.  The statements implicate the Veteran's service-connected left foot disability in the development of the low back disability, either directly or by aggravation.  A medical nexus opinion with a tendency to relate the low back disorder to the service-connected left foot disability has not previously been before VA adjudicators.  As such, the Board finds that the additional evidence received since the prior final 2005 rating decision is new and material evidence sufficient to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.  


REMAND

Service Connection for Low Back Disability

As service connection for a low back disability has been reopened, the claim must now be reviewed on a de novo basis.  As noted, the VA examiner who examined the Veteran in April 2009 did not elaborate on the specific etiology of the Veteran's back disability.  In addition, the Veteran has contended that his low back disability is due to or aggravated by his service-connected left foot disability.  The question of secondary service connection is a medical question that has not been adequately addressed in the record.  See Colvin v. Derwinski, 1 Vet. App. 171.  Therefore, an additional examination must be performed to ascertain the merits of this claim. 

Rating Left Foot Disability

Regarding the matter of increased rating of the Veteran's left foot disability, the record includes VA outpatient treatment reports showing that the Veteran has multiple nerve entrapments in the common, deep peroneal, and tibial nerves.  During VA treatment, a 3/4 inch limb length discrepancy was also noted.  

A question remains as to whether multiple nerve entrapments in the left foot and  a 3/4 inch limb length discrepancy may be residuals of the left foot surgery that the Veteran underwent while on active duty (and subsequent foot surgery he underwent in March 2002).  The resolution of the question of whether multiple nerve entrapments in the left foot and  a 3/4 inch limb length discrepancy are residuals of the service-connected left foot disability may also have a bearing on the issue of secondary service connection for a low back disability (claimed as secondary to left foot disability).  For this reason, a Board finds that development, including a new VA examination with medical nexus opinions, would aid in substantiating the claims on appeal.  

Accordingly, the claims for service connection for low back disability (including as secondary to the service-connected left foot disability) and the issue of increased rating for residuals of left foot disability are REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current level of severity of the service-connected left foot disability, and to determine the etiology of left foot nerve entrapment and shortening of the left leg.  The VA examiner should be requested to render the following opinions:

a.  Is it at least as likely as not (probability 50 percent of more) that any left foot nerve entrapment is associated with the service-connected residuals of the left foot injuries (residuals of fractures of the 3rd, 4th, and 5th metatarsals) sustained during service?  

b.  Is it at least as likely as not (probability 50 percent of more) that any left leg shortening is associated with the service-connected residuals of the left foot injuries sustained during service?  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should arrange for a supplemental opinion from the VA examiner who conducted the April 2009 examination of the low back.  The VA examiner is requested to review the record and furnish a supplemental opinion regarding the probable etiology of the Veteran's low back disorder.  The examiner should be requested to render the following opinions:

a.  Is it at least as likely as not (probability 50 percent of more) that a low back disability is caused, or aggravated (permanently worsened in severity), by the already service-connected left foot disability (residuals of fractures of the 3rd, 4th, and 5th metatarsals)?

b.  Assuming for this question that nerve entrapment in the left foot is a residual of the service-connected left foot disability, is it at least as likely as not (probability 50 percent of more) that a low back disability is caused, or aggravated, by the service-connected left foot disability with left foot entrapment?

c.  Assuming for this question that left leg shortening is a residual of the service-connected left foot disability, is it at least as likely as not (probability 50 percent of more) that a low back disability is caused, or aggravated, by the service-connected left foot disability with left leg shortening?

d.  Assuming for this question that both nerve entrapment in the left foot and left leg shortening  are residuals of the service-connected left foot disability (residuals of fractures of the 3rd, 4th, and 5th metatarsals), is it at least as likely as not (probability 50 percent of more) that a low back disability is caused, or aggravated, by the service-connected left foot disability with left leg shortening and nerve entrapment?

If that VA examiner is not available, the RO/AMC should make arrangements for the Veteran to receive another examination so that the necessary medical opinions can be obtained.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate any issues remaining on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


